—Appeal by the defendant from (1) an order of the Supreme Court, Westchester County (Colabella, J.), entered December 18, 1992 and (2) a judgment of the same court, dated February 26, 1993.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed for reasons stated by Justice Colabella at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.